ACCEPTED
                                                                                           03-14-00249-CR
                                                                                                  3685494
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       1/7/2015 3:27:52 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK




                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
January 7, 2015                                                       AUSTIN, TEXAS
                                                                  1/7/2015 3:27:52 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
Clerk of the Court of Appeals
Third Court of Appeals
Price Daniel Sr. Bldg
209 W. 14th St. Rm. 101
Austin, TX 78701

Re: Eric Sweningson v. State of Texas, Case Number 03-14-00249-CR, Trial Court
No. C-1-CR-204127

Dear Sir or Madam,

I am writing to inform the Court that I have complied with Rule 48.4, Opinion Sent
to Criminal Defendant. The opinion in this case was handed down 12/31/2014. I
sent a copy of the judgment and opinion to the client, certified mail, return receipt
requested, and I emailed him a copy of the judgment as well.

I hereby certify that I sent a copy of the Opinion and Judgement, along with a notice
of a right to file a pro se Petition for Discretionary Review in compliance with Rule
48.4, to Appellant Eric Sweningson at his last known address on January 5, 2015.


Sincerely,


/s/ Lisa Marie Mims
Lisa Marie Mims
Attorney
SBN: 24037119
P.O. Box 141218
Austin, TX 78714-1218
Tel. (512) 417-8357
Fax: (512) 532-6683
lisamariemims@gmail.com
                         Postage       $
 r;                             I--
                     CertiliedFee             ~-=-::....:--I
                                           ..••....
                                                                    0125
 o         Retum Receipt Fee
 o    (Endorsement ReqUired)                    $2= 7f)            (fi ,.
                                                                   -~       Postmark
 o     Restricted Delivery Fee 1----'"""'-'-'_-1
                                                                             Here
ru
o     (Endorsement    ReqUired)   1----..:$""0"",""00'-"-_-1
CO
r;
       TotalPostage & Fees
                                  ~
                                   $          o:l:R_ ~
                                             ~~          __
                                                               01/0512015




                                                                                       \




                                                                        --I